DETAILED ACTION
	Claims 1-8, 18-21, 23-26, 37, 63, 64, and 67 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 7, 8, 20, and 24 were previously rejected under 35 U.S.C. 103 as being unpatentable over Langland et al. (EP 2 036 990) in view of Morrison et al. (WO 2016/168150) and Defty et al. (Current Topics in Medicinal Chemistry, 2012, 53-60).
The Applicant has traversed the rejection on the grounds that Morrison et al. only postulate that one adaptation that could promote survival would be increased regeneration of GSH to increase the buffering capacity against oxidative stress, and that Defty et al. teach the use of melphalan instead of vemurafenib, which are completely different compounds.
The Examiner has considered the Applicant’s traversal, but must disagree for the following reasons.  Firstly, while the Applicant states that Morrison et al. only postulate about the effectiveness of inhibiting GSH to reduce resistance to drugs, Defty et al. shows the postulate is effective in decreasing the resistance to melphalan.  Therefore, the person of ordinary skill in the art would have a reasonable expectation of success in applying the same postulate to melanoma cells as Morrison et al. specifically teach that the same phenomenon occurs in metastatic melanoma cells.  In looking at the rejection as a whole, the person of ordinary skill in the art would have sufficient motivation to combine vemurafenib with BSO to treat melanoma in order for the method to treat melanoma cells that are resistant to vemurafenib.  
Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, 8, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Langland et al. (EP 2 036 990) in view of Morrison et al. (WO 2016/168150) and Defty et al. (Current Topics in Medicinal Chemistry, 2012, 53-60).
	Langland et al. teach a method of screening patients for a BRAF V600E mutation followed by administration of PLX4032, which is known now as vemurafenib, to those patients to have the mutation to treat melanoma.  See paragraphs 6-7, page 2.
	Langland et al. do not teach where a secondary agent is co-administered such as BSO.
	 Morrison et al. teach that melanoma cells that are metastatic increase production of GSH in order to survive higher oxidative stress environments.  Morrison et al. then teach that blocking the upstream pathways that make NADPH which is needed for GSH regeneration leads to a therapy that impacts metastatic melanoma cells. See pages 52-54, “Metabolic adaptations during metastasis.”
	Defty et al. teach that another melanoma drug, melphalan is inactivated by GSH.  Administration of BSO inhibits the rate limiting enzyme responsible for GSH synthesis, and BSO treatment with regional melphalan chemotherapy in a rat model demonstrated BSO depleted GSH levels as well as enhanced tumor growth delay as compared to drug-alone group without enhanced toxicity.  See paragraph bridging pages 57-58.
	The person of ordinary skill in the art would be motivated to combine the teachings of Langland et al., Morrison et al., and Defty et al. and arrive at the instantly claimed invention as Morrison et al. teach a common resistance mechanism for metastatic melanoma cells is to increase production of GSH in order to survive higher oxidative stress environments, such as those induced by chemotherapy.  Defty et al. teach that GSH synthesis can be inhibited by BSO, and that co-administration of BSO with a chemotherapeutic drug enhanced tumor growth delay and did not increase the toxicity of the therapy to the subject.  Thus, the person of ordinary skill in the art would find it obvious to try to combine vemurafenib with BSO as BSO has been shown to be an effective secondary agent by inhibiting GSH synthesis to more successfully targets resistant melanoma cells, especially those that are metastatic.  There would be a reasonable expectation of success as each component of the composition is being used in the same way as they would be used in the prior art.
Conclusion
	Claims 1, 2, 4, 7, 8, 20, and 24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626